Filed 1/4/21 P. v. Quinonez CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE



 THE PEOPLE,
                                                                         G058711
      Plaintiff and Respondent,
                                                                         (Super. Ct. No. 19NF1555)
           v.
                                                                         OPINION
 EDWIN ALEXANDER QUINONEZ,

      Defendant and Appellant.




                   Appeal from a judgment of the Superior Court of Orange County, Megan
Wagner, Judge. Affirmed.
                   Kendall Dawson Wasley, under appointment by the Court of Appeal, for
Defendant and Appellant.
              Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Michael Pulos and Seth
M. Friedman, Deputy Attorneys General, for Plaintiff and Respondent.
                               *             *             *
              Defendant Edwin Alexander Quinonez was charged with two felonies: one
count of violating Vehicle Code section 10851, subdivision (a), and one count of
violating Penal Code section 496d, subdivision (a). These charges were filed in the
alternative and the jury was instructed to that effect via CALCRIM No. 3516.
              Pursuant to Proposition 47, “a violation of [Vehicle Code] section 10851
must be punished as a misdemeanor theft offense if the vehicle is worth $950 or less.”
(People v. Bullard (2020) 9 Cal.5th 94, 110.) Penal Code section 496d contains no such
value restriction.
              The jury acquitted defendant of count 1 (the Vehicle Code section 10851
charge) but convicted him of count 2 (the Penal Code section 496d violation). The trial
court thereafter sentenced him to 16 months in the county jail to be followed by two years
eight months of mandatory supervision. Quinonez appeals from that judgment.
              We appointed counsel to represent defendant on appeal. In conducting his
analysis of potential appellate issues, appointed counsel informed us in his declaration
that he had reviewed the entire record and consulted with staff counsel at Appellate
Defenders, Inc. Counsel then filed a brief pursuant to the procedures set forth in People
v. Wende (1979) 25 Cal.3d 436 and Anders v. California (1967) 386 U.S. 738. While not
arguing against defendant, counsel set forth the facts of the case and advised us he was
unable to find an issue to argue on defendant’s behalf. Defendant was given the
opportunity to file written argument on his own behalf; he has not done so.




                                             2
                                         FACTS
              Applying our required standard of review, we set forth the facts “in the
light most favorable to the judgment . . . .” (People v. Johnson (1980) 26 Cal.3d 557,
578).
              In March 2019, Petra A. purchased a 1998 Honda CRV she found through
an online posting for approximately $2,500.
              In June 2019, Petra A. parked the vehicle on the street near her apartment.
Two days later, her husband discovered the vehicle was missing. The next day a
California Highway Patrol investigator located the vehicle near a park in Anaheim. He
observed appellant enter the Honda. Quinonez soon exited the vehicle with a backpack.
He then moved around to the passenger side of the vehicle and removed several
additional bags. Quinonez thereafter walked to a nearby storage facility where he was
arrested. A single well used, but not shaved, key was found in the top pocket of the
backpack Quinonez was carrying. The investigator later used that key to start the vehicle.
              At trial, the CHP investigator, over appellant’s objection and relying largely
on the Kelly Blue Book’s estimated value for the Honda, opined that the vehicle was
worth “well over $950” when it was stolen. The investigator testified the Kelly Blue
Book value for the vehicle ranged between $1,900 and $3,000.
              Petra A. testified she paid $2,500 for the Honda three months earlier, and
the vehicle had no major mechanical problems. Her testimony was impeached by
defense evidence which indicated she filed a document with the Department of Motor
Vehicles indicating she paid only $500 for the Honda.
              The jury found Quinonez not guilty of count 1 (the Vehicle Code section
10851 violation); the jury convicted him of count 2 (the Penal Code section 496d
violation).




                                              3
                                        DISCUSSION
              Following the Wende requirements, we have reviewed appointed counsel’s
brief and independently evaluated the entire appellate record. We are also mindful of the
fact that counsel requested that we evaluate these three potential issues:
              1)      “Was sufficient evidence presented as a matter of law to prove
appellant had knowledge the Honda CRV was stolen?”
              2)      “Did the prosecution introduce sufficient evidence to prove appellant
had a prior felony conviction for violating Vehicle Code section 10851?”
              3)      “Was it error to instruct the jury with CALCRIM 376 because there
was not sufficient corroborating evidence?”
              After concluding our review, like counsel, we have not found an arguable
issue on appeal.
              First, whether Quinonez knew the Honda was stolen when the CHP
investigator observed him enter the vehicle three days after it was stolen presented a
question of fact which the jury resolved against appellant after receiving proper
instruction related to that issue. We find no error.
              Second, the prosecutor proved up appellant’s prior Vehicle Code section
10851 conviction via the introduction of certified documents which indicate that
Quinonez was convicted of a felony violation of Vehicle Code section 10851,
subdivision (a) in Orange County Superior Court case number 04CF2784. There was no
error.
              Next, CALCRIM No. 376 seems particularly well-suited to the facts of this
case. Use of a similar instruction has been approved by our colleagues in cases involving
receiving stolen property (e.g., People v. Anderson (1989) 210 Cal.App.3d 414, 424).
Given these facts, the trial court did not err in giving this instruction.
              Finally, we have considered whether the court erred in allowing the CHP
investigator to opine on the value of the Honda at the time it was stolen using the

                                               4
vehicle’s Kelly Blue Book value as at least a partial basis for his opinion. We believe
this was likely not error, but we need not resolve the issue because, even if it was, any
error was harmless under any standard of review.
              As discussed above, count 1, the Vehicle Code section 10851 violation,
contains a specific value element: the stolen vehicle must have been worth more than
$950 when it was stolen for that theft to constitute a felony. Count 2, on the other hand,
the Penal Code section 496d violation, has no such value element. That means evidence
which related to the Honda’s value was relevant only as to count 1. Quinonez was
acquitted of that count. The Kelly Blue Book evidence had no application to count 2. Its
admission, even if improper, therefore could not have prejudiced appellant.

                                      DISPOSITION
              The judgment is affirmed.




                                                  GOETHALS, J.

WE CONCUR:



BEDSWORTH, ACTING P. J.



IKOLA, J.




                                             5